Argument commenced by Mr. Conrad H. Syme for appellants. Ordered: This case is passed for the purpose of having presented and argued to the Court three questions: First, whether Congress can vest in this Court under the restrictions upon its appellate jurisdiction under the Constitution the character of review of the proceedings of the Public Utilities Commission contemplated by the act creating it; and,-second, whether an appeal can be taken to this Court until a final judgment has been pronounced in the District Court of Appeals; and, third, whether such judgment is final.
These questions will be set for argument on February 19 next, after the cases specially set for that day, and will be considered and decided by this Court before proceeding to hear the case on its merits in the event that the Court finds it has jurisdiction to do so.